GIDEON, J.
(concurring). I assent to the views expressed in the court’s opinion that the Public Utilities Act gives to the Commission plenary powers to fix rates to be charged for services by a public utility in this state such as the Dixie Power Company, regardless of existing contracts for such services, so long as the rates fixed are not arbitrary, unreasonable, or confiscatory. I agree with Mr. Justice FRICK in his reasoning and the conclusions reached by him respecting the sections of the Constitution quoted in the opinion and relied on by the plaintiff.
However, I consider it extremely doubtful whether the Legislature has the constitutional power to give, or whether by the Public Utilities Act it has given, or attempted to give, to the Commission any authority to adjust the rights of parties growing out of existing contracts. In other words, the Commission is authorized, in my judgment, to fix rates to be charged by the utilities of the state, and its orders are binding upon both the utilities and those receiving services. When the Commission has done that, it has reached the extent of its authority. I therefore withhold my concurrence in the holding of the court, at least inferentially expressed in *466the opinion, that the Commission was acting within the scope of its authority when it fixed the amount the utility in this case was required to pay plaintiff in the nature of damages for a breach of contract or as additional compensation for the electric plant conveyed to the predecessor of the Dixie Power Company. This latter, in my opinion, is making a new contract between the parties for the purchase and sale of, property.